Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office action is in response to a communication received 2/15/2021, which amends claims 3, 11 and 22, and is hereby acknowledged. 
Claims 1-5, 10-13, 16-19, 21-22 and 25-26 have been examined and are rejected.

Claim Objections
Claims 11 and 22 are objected to for the following informalities:
Each of claims 11 and 22 recites “initially assigning a fraction of the bandwidth … and based upon a measurement of a rate at which each of the active media devices requests sequential chunks of said video content.” 
It is noted that since before a fraction of the bandwidth is initially assigned, there may not be any video content being requested sequentially at each of the active media devices. So the initial fraction of the bandwidth cannot be assigned based upon a measurement of a rate at which each of the active media devices requests sequential chunks of said video content.
Accordingly, the limitation is construed as “initially assigning a fraction of the bandwidth … and subsequently adjusting the bandwidth based upon a measurement of a rate at which each of the active media devices requests sequential chunks of said video content.”


Claim Rejections - 35 USC § 112
The prior rejection of claim 26 under 35 U.S.C. 112(a) regarding lack of support in the disclosure for its limitation “throttling the variant rate at the server to a rate based on available bandwidth to the given media server HTTP/TCP connection indication” is hereby withdrawn in view of the claim amendments and/or the applicant’s clarification/arguments.
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 11-13, 16-19 and 22-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim 3 recites “wherein the server determines the following pieces of information: … when the given media device is in a trick-play state, the different variant bitrate for the trick-play state.”
Claim 11 recites the following new limitations “receiving a notification from a given one of the media devices that the given media device cannot handle the fraction of bandwidth allocated based on bitrate because a process or memory of the given media device is limited, and receiving from the given media device a maximum bandwidth the given device can handle; and reassigning fractions of bandwidth based on the notification from the given device.” 

New claim 26 recites “throttling the variant rate at the server to a rate based on available bandwidth to the given media server HTTP/TCP connection indication.”
Support for the above underlined limitations however cannot be found.
Therefore, claims 3, 11, 22 and their dependent claims 12-13, 16-19 and 23-26 are rejected under 35 U.S.C. 112(a). 
Further clarification and/or corrections are requested.

Response to Arguments
On Pg. 6 of the response, the applicant argued that “the limitation of "when the given media device is in a trick-play state, [determining] the different variant bitrate for the trick-play state" is disclosed in the specification at paragraphs 0054-0055, 0064, 0073 and 0082-0085. That is to say that the specification repeatedly discloses that, whenever content is provided for any playback at a media device, the server, using its HCM, determines an optimal variant bitrate at which to provide that content.” 
The examiner respectfully disagreed.
Paragraphs 0054-0055 and 0064 that the applicant identified disclose determining bitrates for each client for reasons such as related to, for example, (1) the receive buffer, (2) the overall quality level Q to be supported based on network bandwidth, and (3) the overall quality level Q to be supported based on network bandwidth, while paragraphs 0073 and 0082-0085 do not seem to be related to bitrates. None of the above paragraphs relate to determining the variant bitrate based on how the user plays the content (i.e., forwarding, rewinding, pausing …). 
Therefore, the applicant’s arguments have been fully considered but are not persuasive.

On pgs. 7-8 of the response, the applicant argues, regarding the rejection of claim 1, that ‘Independent claim 1 has been previously amended to recite the limitation of "receiving a notification at the server from a given one of the media devices indicating a trick play operation is being performed requiring a different variant bitrate from the playback state for the given media device, the notification different from a request for a next sequential chunk, wherein in response to the notification the server allocates a varied bandwidth for the given media device.” This limitation is neither disclosed by, nor obvious in view of, the cited prior art … Hybertson discloses a gateway device that may receive a trick play command from a client device, and adjust the content being pushed to the client device accordingly … The devices of Xu, however, are already trick play capable, and claim 1 requires that the notification be that the "trick play operation is being performed." Thus, not only would one of ordinary skill in the art not have any reason to incorporate the teachings of Hybertson into the system of Xu, but at best Hybertson discloses a notification that a trick play operation is desired to be performed, and not one that indicates that a trick play is being performed.
The Examiner seems to misconstrue the applicant's intentions with the amendments described above. The applicant did not intend to refer to a sequence number. The limitations added in the prior amendment refer to the disclosure at paragraph 0083 of a separate message from the playback device indicating certain data, such as when trick play operations have begun or ceased.’ 
The examiner respectfully disagrees.
The only reference in the specification that can be found is in para [0083], which recites ‘To aid the adaptive server schedule window calculations and chunk delivery, a client media playback application can send a message to a server 305, such as, but not limited to HTTP REST messaging, that can inform the server that the client user has paused media playback or performed a "trick-play" operation.’ According to the disclosure, it would have been obvious to construe the limitation "receiving a notification at the server from a given one of the media is being performed” in the same manner as Hybertson’s disclosure of sending “a notification that a trick play operation is desired to be performed.”
Therefore, the applicant’s arguments have been fully considered but are not persuasive.

On pg. 8 of the response, the applicant’s arguments that "The applicant has amended each of claim 11-22 to recite both the limitations of "initially assigning a fraction of the bandwidth to each of the active media devices ... based upon a measurement of a rate at which each of the active media devices requests sequential chunks of said video content" and "receiving a notification from a given one of the media devices that the given media device cannot handle the fraction of bandwidth initially assigned." These limitations are not obvious over the cited prior art because none of the cited references disclose the need for such redundancy” have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Qiu et al. (US 20030212787 A1).
Qiu discloses adjusting bandwidth assigned to a media device based on the measured throughput for the media device (see [0009]).
Please refer to the Claim Rejections section below for details.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of  
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20140013376 A1) in view of Hybertson et al. (US 20140196099 A1) further in view of FUNGE et al. (US 20130159384 A1).
As for claim 1, Xu teaches:
A method comprising: determining, by a server, bandwidth to allocate to each of a plurality of media devices configured to provide video content comprising a plurality of sequential chunks of said video content, and using a HyperText Transfer Protocol-based live streaming client model ("HCM") (A method comprising: determining, by a server, bandwidth to allocate to each of a plurality of media devices configured to provide video content using a HyperText Transfer Protocol-based live streaming client model ("HCM"): see [Claim 1].
When the client starts to play a stored HLS program, it first reads a manifest file (playlist file) from an HLS server with specified URI, parses the content of the file, and starts to request HLS chunks sequentially: see [0052]);
a bitrate based on a corresponding need parameter vector ("NPV") varied by a scalar quality value for each of the plurality of media devices (a bitrate based on a corresponding need parameter vector ("NPV") varied by a scalar quality value for each of the plurality of media devices: see [Claim 1]) and
client feedback regarding client buffer level (HCM block diagram 500 also includes buffer fullness 530, buffer size 540, and current request chunk 550. Buffer fullness 530 is the number of chunks downloaded into HLS and 
playback state (HCM block diagram 500 includes a player state 510. Player state 510 provides the current state of HCM, e.g., play, seek, pause, resume: see [0054]), 
client hardware capabilities (Referring now to FIG. 3B, an example schedule window 310 provided by schedule module 305c is shown. Ideally, content server 305 maximizes network utilization and maintains comparable video quality levels across the media streams sent to media devices 320. Content server 305 may accomplish this goal in part by utilizing schedule module 305c. Schedule module 305c may construct and implement schedule window 310 based on one or more factors it receives, e.g., client device information reported directly from the client media device (screen size, A/V decoder capabilities), etc.: see [0046]), and 
client internally measured download rate (If a media device requests a set of video streams with high resolution and high bit rate, a large portion of content server resources or network bandwidth may have to be allocated in order to service that media device: see [0004].
Lastly, in some embodiments, a network bottleneck issue on the client end may occur. This may occur when the end network on client side (e.g., 802.11g/n Wi-Fi home network) significantly slows down, and its bandwidth drops below the scheduled bit rate (bandwidth). To address this (measured) download rate of previous HLS chunks can be stored. Thus, in some embodiments, the content server 305 checks if a client's previous (measured) download rate is higher than the scheduled weighted network bandwidth before sending the chunk requested by HLS client. If not, a new lower rate is calculated based on previous download rate history and HLS client information, which means a lower rate chunk may be requested instead, and that a lower bandwidth may suffice as a result: see [0077]); and
providing the determined bandwidth to allocate to each of the plurality of media devices, wherein the video content is transmitted in a plurality of segments from the server, and wherein each segment is transmitted using a variable bitrate from segment to segment (providing the determined bandwidth to allocate to each of the plurality of media devices; wherein the video content is transmitted in a plurality of segments from the server; and wherein each segment is transmitted using a variable bitrate from segment to segment: see [Claim 1]).

Xu however does not explicitly teach:
receiving a notification at the server from a given one of the media devices indicating a trick play operation is being performed by the client device requiring a different variant bitrate from the playback state for the given media device, the notification different from a request for a next sequential chunk;
wherein in response to the notification the server allocates a varied bandwidth for the given media device;
In a similar field of endeavor, Hybertson teaches:
receiving a notification from a client playback device that comprises at least information indicating a trick play operation; performing a transrating operation on the program content to generate program content suitable for the IP playback device (In step 326 the gateway device 122 receives and processes the trick play message (which may require a different variant bitrate) and determines the requested trick play action. In some embodiments following the receipt of trick play message the gateway device 122 performs a transrating operation on the recorded program content to generate program content suitable for the IP playback device 118: see [0066]. 
In step 224 the STB sends a trick play message to the gateway device 122 requesting the gateway device 122 to provide a second portion of the program in accordance with the trick play command (which contains no information indicating the trick play action and is different from a request for the gateway device to provide a second portion of the program): see [0053]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hybertson for receiving a notification from a client playback device that comprises at least information indicating a trick play operation, and performing a transrating operation on the program content to generate program content suitable for the client playback device. The teachings of Hybertson, when implemented in the Xu system, will enable receiving a notification at the server from a given one of the media devices indicating a trick play operation is being performed by the client device requiring a different variant bitrate from the playback state for the given media device, the notification different from a request for a 

As shown in the above, Xu and Hybertson together teach upon receiving a trick play notification from a client playback device, and performing a transrating operation on the program content to generate program content suitable for the IP playback device, which further means, in response to the notification, that a different bandwidth requirement will thus be imposed in order to deliver the transrated content to the client playback device.
Xu and Hybertson together however do not explicitly teach:
wherein in response to the notification the server allocates a varied bandwidth for the given media device;
In a similar field of endeavor, FUNGE teaches:
the web server allocating a varied bandwidth for sending the video stream of the given bitrate to the client computer (the web server may allocate a varied bandwidth for sending the video stream of the given bitrate to the client computer: see [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of FUNGE for the web server allocating a varied bandwidth for sending the video stream of the given bitrate to the client computer. The teachings of FUNGE, when implemented in the Xu/Hybertson system, will enable the server, in response to the notification, allocating a varied bandwidth for the given media device. One of ordinary skill in the art would be motivated 
Therefore Xu, Hybertson and FUNGE together teach claim 1.

As for claim 2, it has been shown that Xu, Hybertson and FUNGE together teach claim 1.
Additionally, Xu teaches:
wherein the server constructs a state-based HCM for each of the plurality of media devices (wherein the server constructs a state-based HCM for each of the plurality of media devices: see [Claim 2]).
Therefore Xu, Hybertson and FUNGE together also teach claim 2.

As for claim 3, it has been shown that Xu, Hybertson and FUNGE together teach claim 2.
Additionally, Xu, Hybertson and FUNGE together teach:
wherein the server determines the following pieces of information: when a media device is in either of a buffering state or playback state, an estimate of a fullness of a media-device buffer (Content server 305 builds a state-based HCM for each client or media device. The HCM of the server provides information on whether a client is in Buffering stage or Playback stage. HCM also offers a means to estimate the fullness level of HLS client buffer: see Xu [0053]), and
the server determines, when the given media device is in a trick-play state, the different variant bitrate for the trick-play state (In step 326 the gateway device 122 receives and processes the trick play message and determines the .
Therefore Xu, Hybertson and FUNGE together also teach claim 3.

As for claim 4, it has been shown that Xu, Hybertson and FUNGE together teach claim 2.
Additionally, Xu teaches:
wherein the determined bandwidth to allocate to each of the plurality of media devices prevents a media device from buffering content already received from the server (wherein the determined bandwidth to allocate to each of the plurality of media devices prevents a media device from buffering content already received from the server: see [Claim 5]).
Therefore Xu, Hybertson and FUNGE together also teach claim 4.

As for claim 5, it has been shown that Xu, Hybertson and FUNGE together teach claim 1. 
Additionally, Xu teaches:
wherein the server or a proxy constructs a NPV for each of the plurality of media devices, wherein the NPV is based on one or more of the  following: video complexity, device profile, service priority level, and codec profile (wherein the server or a proxy constructs a NPV for each of the plurality of media devices: see [Claim 6].
.
Therefore Xu, Hybertson and FUNGE together also teach claim 5.

As for claim 10, it has been shown that Xu, Hybertson and FUNGE together teach claim 1. 
Additionally, Xu teaches:
transmitting the video content from the server to one or more media devices at a bit rate that is within the confines of the determined bandwidth to allocate for each media device (transmitting the video content from the server to one or more media devices at a bit rate that is within the confines of the determined bandwidth to allocate for each media device: see [Claim 11]).
Therefore Xu, Hybertson and FUNGE together also teach claim 10.

Claims 11-13, 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Qiu et al. (US 20030212787 A1) and Igor et al. (WO 2004/028095 A1) further in view of Krishnamurthy et al. (US 20030046343 A1).
As for claim 11, Xu teaches:
A method for providing video content using a HyperText Transfer Protocol-based live streaming client model ("HCM"), the method comprising: (A method for providing video content using a HyperText Transfer Protocol-based live streaming client model ("HCM"): see [Claim 12]);
determining a bandwidth to allocate to a plurality of media devices (determining a bandwidth to allocate to a plurality of media devices: see [Claim 12]);
determining a number of active media devices associated with the plurality of media devices to allocate the determined bandwidth (determining a number of active media devices associated with the plurality of media devices to allocate the determined bandwidth: see [Claim 12]);
determining a need parameter vector ("NPV") for each of the active media devices (determining a need parameter vector ("NPV") for each of the active media devices: see [Claim 12]); and
 (assigning a fraction of the bandwidth to each of the active media devices based on the NPV: see [Claim 12].
An encoded bitrate can be calculated based on its NPV (in bytes per second) varied by a scalar quality value for each of the active media devices - as byterate(NPV)= α*NPV (Equation 4), where α represents the quality level of the encoded video and is a scalar and when normalized it is in the range of 0 to 1: see [0062].
In some embodiments, additional refinements in the form of an adjustment factor may be used for assigning bandwidth to clients. For example, for certain video programs, they may not offer multiple streams with the dynamic range of bit rates that satisfy α*NP
    PNG
    media_image1.png
    22
    18
    media_image1.png
    Greyscale
 [bitrate]. In this case, content server 305 must handle cases for either over budget or under budget bit-rate assignments. As used herein, over budget is when the calculated α*NP is much lower than the available lowest bitrate (e.g., .

Xu however does not explicitly teach:
initially assigning a fraction of the bandwidth to each of the active media devices (based on the NPV varied by a scalar quality value for each of the active media devices) and subsequently adjusting the bandwidth based upon a measurement of a rate at which each of the active media devices requests sequential chunks of said video content.
In a similar field of endeavor, Qiu teaches:
continually adjusting the amount of bandwidth allocated to a client device in accordance with changes in the measured throughput (The first access point 102 periodically repeats the bandwidth allocation process for the duration of the communication between the first client device 106 and the remote computing device 110. In doing so, the amount of bandwidth allocated to the first client device 106 is continually adjusted in accordance with changes in the measured throughpu: see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Qiu for continually adjusting the amount of bandwidth allocated to a client device in accordance with changes in the measured throughput. The teachings of Qiu, when implemented in the Xu system, will enable initially assigning a fraction of the bandwidth to each of the active media devices subsequently adjusting the bandwidth based upon a measurement of a rate at which each of the active media devices requests sequential chunks of said video content. One of ordinary skill in the art would be motivated to utilize the teachings of Qiu in the Xu system in order for the server to optimize the allocation of bandwidth within a network system: see Qiu [Abstract].

Xu and Qiu together however do not explicitly teach:
receiving a notification from a given one of the media devices that the given media device cannot handle the fraction of bandwidth initially assigned based on bitrate, and receiving from the given media device a maximum bandwidth the given device can handle; and reassigning fractions of bandwidth based on the notification from the given device.
In a similar field of endeavor, Igor teaches:
the client informing the server of the maximum bit rate at which the client is able to receive the streaming media, based on which the server adapts the transmission bit rate accordingly (The client 101 detects the available bandwidth and requests the streaming server 111 to adapt the server bandwidth. The client informs the server of the maximum bit rate at which the client is able to receive the streaming media: see [Pg. 12, L14-15, 22-23].
The server 111 gets in the message the current maximum bit rate at which the client is able to receive the streaming media, the server performs bandwidth adaptation in order to adapt the transmission bit rate to the air-interface bandwidth: see [Pg. 13, L31 – Pg. 14, L3]);


As shown in the above, Xu, Qiu and Igor together teach receiving a notifying from a media device that the media device cannot handle the fraction of bandwidth allocated based on bitrate.
Xu, Qiu and Igor together however do not explicitly teach:
(receiving a notification from a given one of the media devices that the given media device cannot handle the fraction of bandwidth allocated based on bitrate) because a TCP proxy obfuscates a delivery bandwidth seen by the server,
In a similar field of endeavor, Krishnamurthy teaches:
a proxy between client and server introducing additional delay for requests from a client to the server, thus making the client perform poorer as seen by the server (Among the key reasons behind a client experiencing poor performance 
A proxy in the path may introduce additional delay for requests from a client to the Web server and make the client appear/perform poorer: see [0057]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Krishnamurthy for a proxy between client and server introducing additional delay for requests from a client to the server, thus making the client perform poorer as seen by the server. The teachings of Krishnamurthy, when implemented in the Xu/Qiu/Igor system, will enable receiving a notification from a given one of the media devices that the given media device cannot handle the fraction of bandwidth allocated based on bitrate because a TCP proxy obfuscates a delivery bandwidth seen by the server. One of ordinary skill in the art would be motivated to utilize the teachings of Krishnamurthy in the Xu/Qiu/Igor system in order to improve delivery of content to a client communicating with a server: see Krishnamurthy [Abstract].
Therefore Xu, Qiu, Igor and Krishnamurthy together teach claim 11.

As for claim 12, it has been shown that Xu, Qiu, Igor and Krishnamurthy together teach claim 11.
Additionally, Xu teaches:
wherein the NPV is based or one or more of the following: video complexity, device profile, service priority level, and codec profile (wherein the NPV is based or one .
Therefore Xu, Qiu, Igor and Krishnamurthy together also teach claim 12.

As for claim 13, it has been shown that Xu, Qiu, Igor and Krishnamurthy together teach claim 12.
Additionally, Xu teaches:
wherein video complexity is derived from video content as an estimation of a complexity of the video content (wherein video complexity is derived from video content as an estimation of a complexity of the video content: see [Claim 14]).
Therefore Xu, Qiu, Igor and Krishnamurthy together also teach claim 13.

As for claim 16, it has been shown that Xu, Qiu, Igor and Krishnamurthy together teach claim 12.
Additionally, Xu teaches:
wherein a device profile indicates that an active device is undergoing a transition period requiring a modification to the bandwidth assigned to the active device (wherein a device profile indicates that an active device is undergoing a transition period requiring a modification to the bandwidth assigned to the active device: see [Claim 17]).
Therefore Xu, Qiu, Igor and Krishnamurthy together also teach claim 16.

As for claim 17, it has been shown that Xu, Qiu, Igor and Krishnamurthy together teach claim 16.

wherein the transition period is one or more of the following: a channel change, a pause or resume, a seek, a complete, and a join (wherein the transition period is one or more of the following: a channel change, a pause or resume, a seek, a complete, and a join: see [Claim 18]).
Therefore Xu, Qiu, Igor and Krishnamurthy together also teach claim 17.

As for claim 18, it has been shown that Xu, Qiu, Igor and Krishnamurthy together teach claim 11.
Additionally, Xu teaches:
determining an adjustment factor for assigning the fraction of the total bandwidth to each active media device (determining an adjustment factor for assigning the fraction of the total bandwidth to each active media device: see [Claim 19]).
Therefore Xu, Qiu, Igor and Krishnamurthy together also teach claim 18.

As for claim 19, it has been shown that Xu, Qiu, Igor and Krishnamurthy together teach claim 18.
Additionally, Xu teaches:
wherein the adjustment factor is based on or more of the following: the NPV for an active media device is over budget, the NPV for an active media device is under budget, an active media device completes playback, and a bottleneck occurs at the active media device (wherein the adjustment factor is based on or more of the following: the NPV for an active media device is over budget, the NPV for an active .
Therefore Xu, Qiu, Igor and Krishnamurthy together also teach claim 19.

As for claim 22, since it contains similar limitations as in claim 11, the same rationale is used where applicable, and therefore Xu, Qiu, Igor and Krishnamurthy together also teach claim 22.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Hybertson and FUNGE further in view of Zhou et al. (US 20170039765 A1).
As for claim 21, it has been shown that Xu, Hybertson and FUNGE together teach claim 1.
Xu, Hybertson and FUNGE together however do not explicitly teach:
wherein the given device sends the notification to the server through an HTTP REST API that that the given device is stalling and needs a pause and requests that the server leave the given media device out of the scheduling until the given device sends a resume notification.
In a similar field of endeavor, Zhou teaches:
a web-based UI providing controls for video functions such as play, pause, and stop by using a RESTful/XML API over HTTP (The web-based UI can provide controls for video functions such as play, pause, and stop, and is provided to establish a simple integration with the back-end system and to stream video to a web browser. Video handling can be achieved using an ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhou for a web-based UI providing controls for video functions such as play, pause, and stop by using a RESTful/XML API over HTTP. The teachings of Zhou, when implemented in the Xu/Hybertson/FUNGE system, will enable the server allocating a varied bandwidth for the given media device. One of ordinary skill in the art would be motivated to utilize the teachings of Zhou in the Xu/Hybertson/FUNGE system in order to implement a representational state transfer ("REST" or "RESTful") Application Programming Interface ("API") that can allow easy integration with the streaming system: see Zhou [0045].
Therefore, Xu, Hybertson, FUNGE and Zhou together teach claim 21.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Qiu, Igor and Krishnamurthy further in view of Palmer, Jr. et al. (US 20050120243 A1).
As for claim 25, it has been shown that Xu, Hybertson and FUNGE together teach claim 22.
As shown in the above, Xu, Qiu, Igor and Krishnamurthy together teach the TCP proxy obfuscating bandwidth due to the server estimating bandwidth with a proxy in the middle: see Krishnamurthy [0008, 0074].
Xu, Qiu, Igor and Krishnamurthy together however do not explicitly teach:
the proxy downloading a chunk very rapidly but delivering the chunk at a different speed 
In a similar field of endeavor, Palmer, Jr. teaches:
a proxy server downloading from the server slower than the proxy server delivering data to the client (Proxy servers alter all byte information handled by the system--often to the extent where it's difficult to match-up the network data streams on the incoming and outgoing ports of the device: see [0029]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Palmer, Jr. for a proxy server downloading from the server slower than the proxy server delivering data to the client. The teachings of Palmer, Jr., when implemented in the Xu/Qiu/Igor/Krishnamurthy system, will enable the proxy downloading a chunk very rapidly but delivering the chunk at a different speed to the given media device. One of ordinary skill in the art would be motivated to utilize the teachings of Palmer, Jr. in the Xu/Qiu/Igor/Krishnamurthy system in order to protect computer networks by altering unwanted network data traffic: see Palmer, Jr. [Abstract].
Therefore, Xu, Qiu, Igor, Krishnamurthy and Palmer, Jr. together teach claim 25.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Qiu, Igor and Krishnamurthy further in view of Loza et al. (US 20180007118 A1) and Sivakumar et al. (US 20120057511 A1).
As for claim 26, it has been shown that Xu, Qiu, Igor and Krishnamurthy together teach claim 22.
Xu, Qiu, Igor and Krishnamurthy together teach:
receiving at the server a measurement of download rate from the given media device (The server receiving client feedback including client internally measured download rate (see Xu [0004 and 0077]);
Xu, Qiu, Igor and Krishnamurthy together however do not explicitly teach:
sending the measurements to the server using a REST messaging over HTTP;
In a similar field of endeavor, Loza teaches:
exchanging data, content, or any other type of information in accordance with any of a variety of protocols, including HTTP , REST (In any example in which data, content, or any other type of information is exchanged, the exchange of information may occur in accordance with any of a variety of protocols, including FTP (file transfer protocol), HTTP (hypertext transfer protocol), REST (representational state transfer): see [0057]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Loza for exchanging data, content, or any other type of information in accordance with any of a variety of protocols, including HTTP , REST. The teachings of Loza, when implemented in the Xu/Qiu/Igor/Krishnamurthy system, will enable sending the measurements to the server using a REST messaging over HTTP. One of ordinary skill in the art would be motivated to utilize the teachings of Loza in the Xu/Qiu/Igor/Krishnamurthy system in order to adjust a behavior of an application in real-time: see Loza [Abstract].

Xu, Qiu, Igor, Krishnamurthy and Loza together however do not explicitly teach:
throttling the variant rate at the server to a rate based on available bandwidth to the given media server HTTP/TCP connection indication.

adjusting the variant rate based on available bandwidth over the TCP connection of the computing device (To provide good video quality in response to capacity variation in the network environment, the video server can adjust its codec or sending rate based on available bandwidth over the TCP connection to the computing device 105: see [0057]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sivakumar for adjusting the variant rate based on available bandwidth over the TCP connection of the computing device. The teachings of Sivakumar, when implemented in the Xu/Qiu/Igor/Krishnamurthy/Loza system, will enable throttling the variant rate at the server to a rate based on available bandwidth to the given media server HTTP/TCP connection indication. One of ordinary skill in the art would be motivated to utilize the teachings of Sivakumar in the Xu/Qiu/Igor/Krishnamurthy/Loza system in order for the wireless interface aggregation system to be used by a computing device for rate-adaptive video streaming: see Sivakumar [0063].
Therefore, Xu, Qiu, Igor, Krishnamurthy, Loza and Sivakumar together teach claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458